IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTHONY YOUNG,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1591

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 7, 2014.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Anthony Young, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.